Title: From Thomas Jefferson to John Jay, 23 May 1786
From: Jefferson, Thomas
To: Jay, John



Sir
Paris May 23. 1786.

[Letters received both from Madrid and Algiers while I was in London having suggested that treaties with the states of Barbary would be much facilitated by a previous one with the Ottoman porte, it was agreed between Mr. Adams and myself that on my return I should consult on this subject the Count de Vergennes, whose long residence at Constantinople rendered him the best judge of it’s expediency. Various circumstances have put it out of my power to consult him till to-day. I stated to him the difficulties we were likely to meet with at Algiers and asked his opinion what would be the probable expence of a diplomatic mission  to Constantinople, and what it’s effect at Algiers. He said that the expence would be very great, for that presents must be made at that court, and every one would be gaping after them; and that it would not procure us a peace at Algiers one penny the cheaper. He observed that the Barbary states acknoleged a sort of vassalage to the Porte, and availed themselves of that relation when any thing was to be gained by it; but that whenever it subjected them to a demand from the Porte they totally disregarded it; that money was the sole agent at Algiers, except so far as fear could be induced also. He cited the present example of Spain, which tho’ having a treaty with the Porte, would probably be obliged to buy a peace at Algiers at the expence of upwards of six millions of livres. I told him we had calculated from the demands and information of the Tripoline Ambassador at London that to make peace with the four Barbary states would cost us between two and three hundred thousand guineas, if bought with money. The sum did not seem to exceed his expectations. I mentioned to him that considering the incertainty of a peace when bought, perhaps Congress might think it more eligible to establish a cruise of frigates in the Mediterranean and even to blockade Algiers. He supposed it would require ten vessels great and small. I observed to him that Monsr. de Massiac had formerly done it with five; he said it was true, but that vessels of relief would be necessary. I hinted to him that I thought the English capable of administering aid to the Algerines. He seemed to think it impossible, on account of the scandal it would bring on them. I asked him what had occasioned the blockade by Mr. de Massiac. He said, infraction of their treaty by the Algerines].
I had a good deal of conversation with him also on the situation of affairs between England and the United states; and particularly on their refusal to deliver up our posts. I observed to him that the obstructions thrown in the way of the recovery of their debts were the effect and not the cause, as they pretended, of their refusal to deliver up the posts; that the merchants interested in these debts shewed a great disposition to make arrangements with us, that the article of time we could certainly have settled, and probably that of the interest during the war; but that the minister shewing no disposition to have these matters arranged, I thought it a sufficient proof that this was not the true cause of their retaining the posts. He concurred as to the justice of our requiring time for the paiment of our debts; and said nothing which shewed a  difference of opinion as to the article of interest, and seemed to beleive fully their object was to divert the channel of the fur trade before they delivered up the posts, and expressed a strong sense of the importance of that commerce to us. I told him I really could not foresee what would be the event of this detention, that the situation of the British funds, and desire of their minister to begin to reduce the national debt seemed to indicate that they could not wish a war. He thought so, but that neither were we in a condition to go to war. I told him I was yet uninformed what Congress proposed to do on this subject, but that we should certainly always count on the good offices of France, and I was sure that the offer of them would suffice to induce Gr. Britain to do us justice. He said that surely we might always count on the friendship of France. I added that by the treaty of Alliance, she was bound to guarantee our limits to us, as they should be established at the moment of peace. He said they were so ‘mais qu’il nous etoit necessaire de les constater.’ I told him there was no question what our boundaries were, that the English themselves admitted they were clear beyond all question. I feared however to press this any further lest a reciprocal question should be put to me, and therefore diverted the conversation to another object. This is a sketch only of a conference which was lengthy. I have endeavored to give the substance and sometimes the expressions where they were material. I supposed it would be agreeable to Congress to have it communicated to them, in the present undecided state in which these subjects are. I should add that an explanation of the transaction of Monsieur de Massiac with the Algerines, before hinted at, will be found in the inclosed letter from the Count d’Estaing to me, wherein he gives also his own opinion. The whole is submitted to Congress, as I conceive it my duty to furnish them with whatever information I can gather which may throw any light on the subjects depending before them. I have the honour to be with the most perfect esteem and respect Sir Your most obedient & most humble servt.,

Th: Jefferson

